Exhibit For immediate release. Contact:Mark Williams Thomas Redington 913/307-1000 203/222-7399 Mediware 212/926-1733 www.redingtoninc.com Mediware Reports Third Quarter Fiscal 2008 Results Quarter Marked By 17 Net New Sites And Progress With Key New Product Launches As Company Moves Beyond Blood System Sunset Teleconference Call Scheduled For 10:00am EST Today LENEXA, KSMay 6, 2008 Mediware Information Systems, Inc. (Nasdaq: MEDW), a provider of ClosedLoop™ clinical systems for blood and medication management, reported total revenue for the third quarter of fiscal year 2008 of $9,839,000 compared to $11,057,000 in the year-ago quarter. Net income for the quarter just ended was $316,000, or four cents per fully diluted share, compared to net income of $831,000, or ten cents per fully diluted share, in last fiscal year’s third quarter. For the nine-month period ended March 31, 2008, Mediware reported total revenue of $29,242,000 compared to $30,794,000 in the comparable period in fiscal year 2007. Net income for the nine months ended March 31, 2008 was $442,000, or five cents per fully diluted share, compared to net income of $1,900,000, or twenty-three cents per fully diluted share, in the comparable period of fiscal year 2007. The nine month results for fiscal 2008 included a first quarter $225,000 non cash write-off of certain deferred tax assets and a cash charge of $377,000 associated with the organizational restructuring announced in July “Our results for the third quarter improved over the current year’s second quarter, with a 10 percent gain in revenue and an eight cent increase in EPS,” said Kelly Mann, Mediware’s president and chief executive officer. “Our teams are executing plans to build a strong foundation for future growth through new product launches, the integration of IMS products, and delivering on customer service excellence.” Mann continued: “We are pleased to report that the BloodCenter of Wisconsin, one of the nation’s leading independent blood centers, has adopted our integrated blood center technologies with a strategy that combines our existing LifeTrak® software with IMS’ enhanced products to improve collections and efficiency throughout the entire process from blood donor recruitment to hospital distribution.” Mr. Mann said Mediware’s UK medication management business, JAC, also contributed to the quarter and continues to be successful winning new accounts and expanding product penetration with existing customers. Domestically, Mediware added 12 new medication management sites. Among the quarter’s highlights: · BloodCenter of Wisconsin committed to be the first to adopt Mediware’s integrated blood center technology strategy. · Addition of 17 new domestic customer sites. · Free cash flow, excluding the IMS acquisition, was $6.8 million for the first 9-months of fiscal 2008, compared to $1.8 million in the prior year. · Service and support revenues increased to $7.2 million primarily as a result of increased implementation services associated with blood management sales from previous quarters. · Service and support backlog remains strong at approximately $24.5 million. · Mediware executed a stock buy-back program, repurchasing 549,342 shares for $3.3 million. · The launch plan for the new biologics management product is on track for a June 2008 release, and product teams are actively marketing and raising awareness. “We projected 2008 to be a year of transition as we reset sales pipelines and introduce new products to drive growth,” said Mann. “Through the introduction of
